Citation Nr: 1701792	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  13-21 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for a psychiatric disorder, to include, anxiety and depression, and if so, whether the reopened claim should be granted. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 





INTRODUCTION

The Veteran served in the Navy Reserve from August 1979 to August 1985 with active duty from February 1980 to May 1980.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran was scheduled to appear for a Travel Board on April 30, 2015.  According to VACOLS (Veterans Appeals Control and Locator System) the hearing was cancelled by the Veteran.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The issue of entitlement to service connection for a psychiatric disorder is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  A July 2007 rating decision denied the claim of entitlement to service connection for a psychiatric disorder; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

2.  Evidence received subsequent to the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  


CONCLUSION OF LAW

New and material evidence has been presented to reopen a claim of entitlement to service connection for a psychiatric disorder.  38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105  (c) (West 2014). The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156  (b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156  (a).

The U.S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159  (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).
For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

The RO initially denied service connection in July 2003, based on its determination that the evidence did not show that the disorder was incurred in or aggravated during service.  The Veteran was notified of the denial by a letter dated July 2003.  He did not appeal the denial or submit any pertinent evidence within the appeal period.  

In July 2007, the RO again denied service connection for a psychiatric disorder.  The RO found that new and material evidence had not been received.  Specifically, the RO found that the Veteran's private treatment records did not show that the Veteran's psychiatric disorder was incurred in or aggravated during service.  The Veteran was notified of the denial by a letter dated July 2007.  He did not appeal the denial or submit any pertinent evidence within the appeal period.  

In September 2008, the Veteran claimed service connection was warranted for a psychiatric disorder.

The evidence of record in July 2007 consisted of the Veteran's service treatment records, the Veteran's statement, and a statement from the Veteran's mother.  The private treatment records showed ongoing treatment for a psychiatric disorder.  Private treatment records noted occupational and social problems caused by his psychiatric disorder.  An August 2002 statement from the Veteran's mother indicated that she noticed a change in the Veteran when he returned home after service.  In February 2003, the Veteran stated that he felt depressed and anxious during service.  

The evidence received after the expiration of the appeal period includes statements from the Veteran and his mother, as well as private treatment records.  In September 2008, the Veteran's mother stated that the Veteran was on a roller coaster of emotions during service.  She explained that the Veteran was unhappy when he signed up for the Navy Reserve in 1979.  She stated that the Vetran had low self-esteem and developed a gambling problem during service.  In January 2009, the Veteran stated that he was persuaded to join the military because of his shyness and fear of women.  He stated that the military made him worse.  He stated that he had a gambling problem since 1981.  He also reportedly developed substance abuse issues during service.  In June 2011, the Veteran stated that the recruiter encouraged him to join even though he did not want to be in the military.  The statements provided by the Veteran and his mother constitue new and material evidence.  As stated previously, the Court has set forth a low threshold to reopen claims and based on the evidence combined with additional VA development, there is a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110   (2010).  New and material evidence sufficient to reopen the claim of service connection has been received. 

Adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.  This matter must now be addressed on a de novo basis.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.


ORDER

New and material evidence having been presented, reopening of the claim for service connection for a psychiatric disorder is granted.





REMAND

The record indicates that the Veteran currently receives disability benefits from the Social Security Administration (SSA).  Specifically, private treatment records received in February 2009 reveals that the Veteran receives SSA benefits.  The record does not reflect that development has been undertaken to obtain any SSA records.  It is unclear whether the Veteran received SSA benefits related to his psychiatric disorder.  As the records could have a dispositive effect on the Veteran's claim for service connection for a psychiatric disorder, the RO must attempt to obtain the Veteran's SSA records.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding records pertinent to the issue on appeal, to include Social Security Administration disability determinations and any medical records underlying these determinations.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

2.  Undertake any other development determined to be warranted.

3.  Readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


